TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00379-CR


Jimmy Lee Simmons, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. CR21467, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant's brief was originally due November 24, 2006.  Appellant's appointed
counsel, John R. Duer, requested an extension of time, and on December 22, 2006, the Court ordered
counsel to file his brief no later than February 23, 2007.  Counsel did not file a brief as ordered.
The appeal is abated.  The district court shall conduct a hearing to determine whether
the attorney it appointed to represent appellant has abandoned this appeal.  Tex. R. App. P.
38.8(b)(2).  If necessary, the court shall appoint substitute counsel who will effectively represent
appellant on appeal.  A record from this hearing, including copies of all findings and orders and a 
transcription of the court reporter's notes, shall be forwarded to the Clerk of this Court for filing as
a supplemental record no later than April 27, 2007.  Rule 38.8(b)(3).


						__________________________________________
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
Filed:   March 28, 2007
Do Not Publish